DETAILED ACTION
Application 16/633237, “POLYMER ELECTROLYTE FOR SECONDARY BATTERY AND SECONDARY BATTERY INCLUDING THE SAME”, is the national stage entry of a PCT application filed on 11/26/18 and claims priority from a foreign application filed on 11/28/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 12/1/20.  

Response to Arguments
Applicant’s arguments filed on 4/11/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
The cited art fails to teach the invention of claim 1 at least because the equivalent weight taught by Kim suggests a molecular weight lying outside the claimed range.  In response, in consideration of Mauritz (Kenneth A. Mauritz and Robert B. Moore; “State of Understanding of Nafion”;  Chem. Rev. 2004, 104, 4535-4585), the molecular weight and equivalent weight are found to be different parameters wherein the “equivalent weight” of a Nafion polymer refers to the number of grams of the total polymeric molecule per sulfonic acid group.  Accordingly, the “equivalent weight” appears to correspond to the weight of a single polymeric unit such as in the calculation on page 13 of applicant’s remarks, but the “molecular weight” appears to correspond to the weight of the entire polymer molecule comprised of many individual units.  
The new claims 13-19 are rejected by a new ground(s) of rejection necessitated by amendment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0255782), or alternatively under 103 as being unpatentable over Kim (US 2015/0255782) in view of Mauritz (Kenneth A. Mauritz and Robert B. Moore; “State of Understanding of Nafion”;  Chem. Rev. 2004, 104, 4535-4585).  Supporting evidence is provided by Sigma Nafion website (https://www.sigmaaldrich.com/US/en/product/aldrich/676470 as published on 7/5/2022).
Regarding claims 1-4, 12-13, 15 and 17, Kim teaches a polymer electrolyte for a secondary battery comprising a polymer containing a repeating unit represented by claimed Formula 1, such as Formula 1a of claim 4 (“a Li-PFSA polymer” of paragraphs [0020-0021]; Kim Formula 1 when m=0 and n=2 reads on at least the claimed Formula 1a).  As to claim 12, Kim further teaches a lithium secondary battery comprising the polymer electrolyte (title; paragraph [0039]).  As to claim 15, Kim further teaches wherein the polymer electrolyte may be of the form of applicant’s Formula 1c by setting “n” in Kim Formula 1 to 3.

As to the 4/11/22 amendment, Kim is silent as to the weight average molecular weight of the polymer containing the repeating unit of applicant’s Formula 1 being between 5,000 and 2,000,000, or more narrowly between 100,000 an 1,000,000 as in claim 17.
However, Kim does teach that the “equivalent weight” of the Li-PFSA polymer may be between 400 and 2,000 (paragraph [0022]) and that the Li-PFSA polymer may be obtained by substituting Li+ ions into a conventional PFSA polymer membrane (paragraph [0033, 0056]).
It is noted that “PFSA” refers to perfluorosulfonic acid (abstract), a commercial version of which is Nafion, which has a structural formula similar to that claimed Formula (e.g. compare Mauritz at page 4535 and Kim Formula 1 at paragraph [0021]).  Specifically, Kim paragraph [0056] describes obtaining the Li-PFSA by substituting Li+ ions into a commercially available NAFION 212 polymer membrane.  It is noted that Nafion 212 appears to the Office to refer to NAFION NR-212, a commercially available Nafion membrane possessing an equivalent weight of 1,100 in view of the Sigma Nafion website cited above.  
As to the molecular weight of Nafion, Mauritz teaches that: i) the “equivalent weight” of a Nafion polymer refers to the number of grams of the total polymeric molecule per sulfonic acid group, i.e. the weight per molecular unit of the polymer since each unit possesses a single sulfonic acid [HSO3] group [see the illustrated molecular unit of applicant’s Formula 1 or of Kim Formula 1], ii) typical equivalent weight values being on the order of 1000 or 1100, and iii) the “molecular weight” of Nafion, not being the same as the equivalent weight, is not usually reported, but may typically lie in a range of 100,000 to 1,000,000 Da (Introduction section at page 4535), apparently due to the complete molecule being formed of many individual molecular units of the type illustrated in Formula 1.  This molecular weight range reported by Mauritz lies within the claimed range.  
Accordingly, by teaching that attainment of the Li-PFSA by substituting Li ions into a conventional PFSA such as Nafion 212, Kim appears to implicitly teach the polymer fitting claimed Formula 1 also having a molecular weight lying within the claimed range of 5,000 to 2,000,000, or the more narrow range of 100,000 to 1,000,000.  
Alternatively, it would have been obvious to a person having ordinary skill in the art at the time of invention to configure the polymer containing the illustrated repeating unit to have a molecular weight within the range of 100,000 to 1,000,000 since this range encompasses the molecular weight values reported in the prior art for conventional PFSA polymers.   

Regarding claims 18 and 19, Kim remains as applied to claim 1.  Kim is silent as to the molar ratio of the number of repeating units n to the number of repeating units m, and therefore does not teach the number being in the range of 1:1 to 1:10.  
However, it has been held that a prima facie case of obvious exists when chemical compounds have very close structural similarities and properties, and further that compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (MPEP 2144.08 I and II).  
In this case, the limitations of claims 18 and 19 merely modify the number of repeating units of the polymer; therefore, the compound resulting from the claimed repeating unit ratio is found to be obvious over the compound of the prior art, the different compounds being homologs of one another.  Moreover, the prima facie case of obviousness is supported by the record which demonstrates that both the molecule of the prior art and that of the instant invention are lithium ion conductive polymers useful for battery applications, meaning that the same or similar properties are exhibited.  


Claims 14 and 16 is/are rejected under 103 as being unpatentable over Kim (US 2015/0255782) in view of Mauritz (Kenneth A. Mauritz and Robert B. Moore; “State of Understanding of Nafion”;  Chem. Rev. 2004, 104, 4535-4585), Ahn (US 2016/0028127) and Baek (EP 2498326).
Regarding claims 14 and 16, Kim remains as applied to claim 1.  Kim teaches  a polymer electrolyte for a secondary battery comprising a polymer containing a repeating unit represented by claimed Formula 1, generally, and readable on at least claimed Formulas 1a and claims 1c as described in the rejection of claim 1, but does not expressly teach the formulas 1b and 1d, which are species covered by the general Formula 1.
However, MPEP 2144.09 teaches that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, founded on the expectation that the compounds similar in structure will have similar properties.  
In this case, in the battery art, Ahn teaches a more general formula for the repeating unit which may include a CH2 link in the backbone of the unit (paragraphs [0011-0012]), thereby suggesting the claimed Formulas 1b and 1d.  Additionally, in the battery art, Baek teaches that at least one CF2 link of the tail of the unit may be replaced by an alkyl or fluorinated alkyl unit (paragraph [0008]), as in Formula 1d  These modifications of the prior art are still suggested to produce ionomers useable in fabrication of the battery.
Accordingly, the particular species set forth in Formulas 1b and 1d are found to be obvious over the cited art at least because the modified species would be expected to produce the same or similar effect as the polymers expressly disclosed by Kim, namely to produce an ionomeric polymer useable in the fabrication of a battery.  


Claims 1-9, 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0028127) in view of Kim (US 2015/0255782) and Mauritz (Kenneth A. Mauritz and Robert B. Moore; “State of Understanding of Nafion”;  Chem. Rev. 2004, 104, 4535-4585).  
Regarding claims 1-4 and 12-13, 15 and 17, Ahn teaches a polymer electrolyte for a secondary battery comprising a polymer containing a lithiated version of a fluoroalkyl sulfonate (paragraph [0011]).  As to claim 12, Ahn further teaches a lithium secondary battery comprising the polymer electrolyte (title; paragraph [0029]).

Ahn does not expressly teach wherein the lithiated version of a fluoroalkyl sulfonate comprises a polymer represented by Formula 1 of claim 1 or Formula 1a of claims 4 and 13, or Formula 1c of claims 4 and 15.  
In the battery art, Kim teaches an electrolytic membrane comprised of a lithiated version of a fluoroalkyl sulfonate represented by applicant’s Formula 1a (“a Li-PFSA polymer” of paragraphs [0020-0021]; Kim Formula 1 when m=0 and n=2 reads on at least the claimed Formula 1a, while n=3 corresponds to Formula 1c) which is shown to provide desirable lithium ion conductivity, suppression of dendrite penetration, and improved service life (paragraph [0017, 0024]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the teaching of Ahn by substituting the lithiated fluoroalkyl sulfonate of Kim for that of Ahn for the benefit of providing a membrane having desirable lithium ion conductivity, suppression of dendrite penetration, and improved service life as taught by Kim.   
Moreover, due to the similarity between the fluoroalkyl sulfonates of such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

As to the 4/11/22 amendment, Ahn further teaches that the polymer containing a lithiated version of a fluoroalkyl sulfonate taught at paragraph [0011] may have a weight average molecular weight of between 240 and 200,000 (paragraph [0013]) a range which overlaps the claimed range of 5,000 to 2,000,000 [or the more narrow range of between 100,000 and 1,000,000 as in claim 17]; while, Kim is silent as to the weight average molecular weight of the polymer containing the repeating unit of applicant’s Formula 1 being between 5,000 and 2,000,000.
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to configure the polymer containing the repeating unit represented by claimed Formula 1 to have a molecular weight within the range of 5,000 to 2,000,000, or more narrowly between 100,000 and 1,000,000, since i) this range overlaps the expressly disclosed molecular weight range of Ahn paragraph [0013]), ii) this range is obvious Kim in consideration of Mauritz and the Sigma Nafion website for reasons explained above in detail.

Regarding claim 5, Ahn and Kim remain as applied to claim 1.  Ahn further teaches wherein the polymer electrolyte is a free-standing solid polymer electrolyte (paragraph [0057]).

Regarding claim 6-9, Ahn and Kim remain as applied to claim 1.  Ahn further teaches wherein the polymer electrolyte is a gel polymer electrolyte (paragraph [0006]) further comprising a non-aqueous electrolyte solution which includes an electrolyte (paragraph [0066]), and wherein the solvent may be a fluorinated organic solvent such as fluoroethylene carbonate or a combination thereof with a non-fluorinated organic solvent (paragraph [0069]).  As to claim 9, the claimed ratio is found to be obvious over the disclosure of Ahn at least because the claimed 100:0 ratio is indistinguishable Ahn’s teaching that the solvent may include the fluorinated organic solvent alone.

Regarding claims 14, Ahn and Kim remain as applied to claim 1.  Ahn further teaches a more general formula for the repeating unit which may include a CH2 link in the backbone of the unit (paragraphs [0011-0012]), thereby suggesting the claimed Formula 1b, at least in consideration of Kim.  It is noted that MPEP 2144.09 teaches that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, founded on the expectation that the compounds similar in structure will have similar properties.  

Regarding claim 15, Ahn and Kim remain as applied to claim 1.  Kim further teaches wherein the polymer electrolyte may be of the form of applicant’s Formula 1c by setting “n” in Kim Formula 1 to 3.

Regarding claims 18 and 19, Ahn and Kim remain as applied to claim 1.  The cited art is silent as to the molar ratio of the number of repeating units n to the number of repeating units m, and therefore does not teach the number being in the range of 1:1 to 1:10.  
However, it has been held that a prima facie case of obvious exists when chemical compounds have very close structural similarities and properties, and further that compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (MPEP 2144.08 I and II).  
In this case, the limitations of claims 18 and 19 merely modify the number of repeating units of the polymer; therefore, the compound resulting from the claimed repeating unit ratio is found to be obvious over the compound of the prior art, the different compounds being homologs of one another.  Moreover, the prima facie case of obviousness is supported by the record which demonstrates that both the molecule of the prior art and that of the instant invention are lithium ion conductive polymers useful for battery applications, meaning that the same or similar properties are exhibited.  


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0028127) in view of Kim (US 2015/0255782), Mauritz (Kenneth A. Mauritz and Robert B. Moore; “State of Understanding of Nafion”;  Chem. Rev. 2004, 104, 4535-4585), Passerini (US 2005/0287441) and Lee (US 2017/0309917).
Regarding claims 10 and 11, Ahn and Kim remain as applied to claim 6.  Ahn does not appear to teach wherein the non-aqueous electrolyte solution further comprises an ionic liquid such as 1-methyl-1-propyl piperidinium bis(trifluoromethanesulfonyl)imide or N-methyl-N-butyl pyrrolidinium bis(trifluoromethanesulfonyl)imide. 
In the battery art, Passerini teaches that a battery which utilizes an ionic liquid may provide higher ionic conductivity and safety than provided by a conventional solvent (paragraphs [0004-0005]).  Passerini further teaches that the ionic liquid may be of a form such as N-methyl-N-butyl pyrrolidinium bis(trifluoromethanesulfonyl)imide (paragraph [0008, 0013]).
In the battery art, Lee teaches that the solvent of the electrolyte of a battery may comprise a combination of  N-butyl, N-methyl pyrrolidinium bis(trifluoromethanesulfonyl)imide and fluoroethylene carbonate (paragraphs [0117-0121]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include an ionic liquid such as N-methyl-N-butyl pyrrolidinium bis(trifluoromethanesulfonyl)imide in the electrolyte solution for the benefit of improving the ionic conductivity or safety thereof as taught by Passerini.  Moreover, the production of such an electrolyte as that claimed merely requires the combination of elements known in the art to provide the predictable result of a suitable electrolytic solvent for a battery application; therefore, a prima facie case of obviousness exists (MPEP 2141).

Claims 16 is/are rejected under 103 as being unpatentable over Ahn (US 2016/0028127) in view of Kim (US 2015/0255782), Mauritz (Kenneth A. Mauritz and Robert B. Moore; “State of Understanding of Nafion”;  Chem. Rev. 2004, 104, 4535-4585) and Baek (EP 2498326).
Regarding claims 14 and 16, Ahn remains as applied to claim 1.  Ahn further teaches a more general formula for the repeating unit (paragraphs [0011-0012]), but does not expressly teach the formula 1d, which is a species covered by applicant’s general Formula 1.
However, MPEP 2144.09 teaches that a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities, founded on the expectation that the compounds similar in structure will have similar properties.  
In this case, in the battery art, Kim teaches  a polymer electrolyte for a secondary battery comprising a polymer containing a repeating unit represented by claimed Formula 1, generally, and readable on at least claimed Formulas 1a and claims 1c as described in the rejection of claim 1, 
Additionally, in the battery art, Baek teaches that at least one CF2 link of the tail of the unit may be replaced by an alkyl or fluorinated alkyl unit (paragraph [0008]), as in Formula 1d . These modifications of the prior art are still suggested to produce ionomers useable in fabrication of the battery.
Accordingly, the particular species set forth in Formula 1d is found to be obvious over the cited art at least because the modified species would be expected to produce the same or similar effect as the polymers expressly disclosed by Ahn and Kim, namely to produce an ionomeric polymer useable in the fabrication of a battery.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Tu (“Designing Artificial Solid-Electrolyte Interphases for Single-Ion and High-Efficiency Transport in Batteries”, Joule; Volume 1, Issue 2, 11 October 2017, Pages 394-406) -page 16 shows similar formula as in claims 1 and 4;
Chen (NPL “Evaluation of the microstructure of dry and hydrated perfluorosulfonic acid ionomers: microscopy and simulations”; J. Mater. Chem. A, 2013,1, 938-944) -Teaches chemical Formula 1a, but with hydrogen ion not lithium ion;
Doyle (USP 6033804) –teaches lithiated fluoroalkyl for ion exchange polymer applications.
Wallace (US 2010/0273063) –teaches that ionic salt may act as a plasticizer of an electrolytic substrate;


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723